DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is a single run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  “its length” in claims 1 and 3 should be replaced “length of the pipe”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherrit et al. (20140319970 – “Sherrit”).
Sherrit discloses a nozzle, comprising:
Re claim 1:
a body having a first opening d1 (see attached figure below), a second opening (d4), and a fluid conveying passage (passageway between d1 and d4) extending between the first d1 and second openings d4; 
the first opening having a diameter d1 and the second opening having a diameter d4; 
wherein, in a first direction extending from the first opening d1 to the second opening d4, the passageway comprises:
a converging region 20 adjacent to and downstream of the first opening d1, the converging region having a decreasing cross-sectional area (see attached figure) extending in the first direction; 
a throat 10 downstream of the converging region 20, the throat having a diameter d2; 
a first diverging region 24 downstream of the throat 10, the first diverging region having an increasing cross-sectional area (see attached figure) extending in the first direction; 
a region d3 of generally constant cross-sectional area (see attached figure) downstream of the first diverging region 24, the region of generally constant cross-sectional area having a diameter d3; 


    PNG
    media_image1.png
    936
    726
    media_image1.png
    Greyscale


Re claim 2, the diameters d1, d2, d3 and d4 of the nozzle have the relationship d2<d3<d1<d4 (see attached figure).  
Sherrit discloses an apparatus, comprising:

a pipe 510 (i.e., fig. 2) having at least one port (i.e., arrow through pipe 510) along its length; 
at least one nozzle 40 (i.e., pgh. 45:1-2) adapted to be located on the exterior of the pipe 510  (i.e., pghs. 30-31, figs. 1-2) and in fluid communication with one of the at least one port; and, 
at least one retainer (i.e., pgh. 31, fig. 2, a circumferential or annular region between a well casing 520 and a pipe 510 retains nozzle /keep possession of nozzle, thus the circumferential or annular region, the casing 520 and/or a pipe 510 can be considered retainer because nozzle can’t be possessed without any one of them) for retaining the at least one nozzle on the pipe;
wherein the nozzle comprises:
a body having a first opening d1 (see attached figure above), a second opening d4, and a fluid conveying passage (passageway between d1 and d4) extending between the first d1 and second openings d4;
the first opening having a diameter d1 and the second diameter having a diameter d4;
wherein, in a first direction extending from the first opening d1 to the second opening d4, the passageway comprises:
a converging region 20 adjacent to and downstream of the first opening d1, the converging region having a decreasing cross-sectional area (see attached figure) extending in the first direction; 

a first diverging region 24 downstream of the throat, the first diverging region having an increasing cross-sectional area (see attached figure) extending in the first direction; 20Docket No. 57353.112101 
a region d3 of generally constant cross-sectional area (see attached figure) downstream of the first diverging region 24, the region of generally constant cross- sectional area having a diameter d3; 
a second diverging region 26 downstream of the region of generally constant cross-sectional area d3, the second diverging region adjacent to the second opening d4.  
Re claim 4: the diameters d1, d2, d3 and d4 of the nozzle have the relationship d2<d3<d1<d4 (see attached figure).  
Re claim 5, a screen (see sand screen in fig. 2) over the pipe 510.  
Re claim 6, the retainer 520 (i.e., fig. 2) retains at least a portion of the screen (sand screen in fig. 2) on the pipe 510.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676